ACCEPTED
                                       08-14-00198-CR
08-14-00198-CR               EIGHTH COURT OF APPEALS
                                      EL PASO, TEXAS
                                  1/30/2015 3:18:47 PM
                                      DENISE PACHECO
                                                CLERK




                        FILED IN
                 8th COURT OF APPEALS
                     EL PASO, TEXAS
                 1/30/2015 3:18:47 PM
                     DENISE PACHECO
                         Clerk